[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE PREJUDGMENT REMEDY
After two false starts at each of which only one party was present the court has finally heard this application for a prejudgment remedy.
There is probable cause that plaintiff will prevail in this defamation action but the court has almost no evidence from which to estimate the claimed damages and thus cannot.
Application is denied and the prior attachment which was allowed by this court February 14, 1995 in this action is voided now, if it was not already voided on March 7, 1995.
N. O'Neill, J. CT Page 6547